SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

517
KA 10-00151
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

CHRISTOPHER A. NICHOLSON, ALSO KNOWN AS JOHN DOE,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CHRISTOPHER A. NICHOLSON, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered November 24, 2009. Defendant was
resentenced upon his conviction of course of sexual conduct against a
child in the first degree.

     It is hereby ORDERED that the resentence is modified as a matter
of discretion in the interest of justice and on the law by amending
the order of protection and as modified the resentence is affirmed,
and the matter is remitted to Supreme Court, Monroe County, for
further proceedings in accordance with the same Memorandum as in
People v Nicholson ([appeal No. 1] ___ AD3d ___ [June 20, 2014]).

     All concur except CARNI and LINDLEY, JJ., who dissent and vote to
vacate the resentence in the same dissenting Memorandum as in People v
Nicholson ([appeal No. 1] ___ AD3d ___ [June 20, 2014]).




Entered: June 20, 2014                             Frances E. Cafarell
                                                   Clerk of the Court